 


114 HR 860 IH: FAFSA Fairness Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 860 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2015 
Mr. Cummings (for himself, Mr. Rangel, Mr. Cárdenas, Mr. Meeks, Mr. Ellison, Mr. Polis, Mr. Cohen, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to amend the process by which students with certain special circumstances apply for Federal financial aid. 
 
 
1.Short titleThis Act may be cited as the FAFSA Fairness Act of 2015. 2.Changes to the FAFSA for certain studentsSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended—
(1)in subsection (h)(1), by inserting the following before the semicolon: , including the special circumstances under which a student may qualify for a determination of independence; and (2)by adding at the end the following:

(i)Provisional Independent Students
(1)Requirements for the SecretaryThe Secretary shall— (A)enable each student who, based on the special circumstance specified in subsection (h)(1), may qualify for an adjustment under section 479A that will result in a determination of independence under such section and section 480(d)(1)(I), to complete the forms developed by the Secretary under subsection (a) as an independent student for the purpose of an initial determination of the student’s Federal financial aid award by a financial aid administrator at an institution of higher education to which the student is applying for financial aid, but subject to verification under paragraph (2)(B) for the purpose of the final determination of the award; and
(B)specify, on the forms, the consequences under section 490(a) of knowingly and willfully completing the forms as an independent student under subparagraph (A) without meeting the special circumstances to qualify for such a determination. (2)Requirements for financial aid administratorsWith respect to a student who completes the forms as an independent student under paragraph (1)(A), a financial aid administrator shall—
(A)provide an initial determination of the student’s Federal financial aid award to the student in the same manner as, and by not later than the date that, the administrator provides other independent students their initial determinations of Federal financial aid awards; and (B)in making a final determination of the student’s Federal financial aid award, use the discretion provided under sections 479A and 480(d)(1)(I) to verify whether the student meets the special circumstances to qualify as an independent student.
(3)DefinitionFor purposes of this subsection, the term other independent students means students— (A)who meet the definition of independent under section 480(d)(1); and
(B)whose independent status is not subject to verification by a financial aid administrator under paragraph (2)(B)..  